NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANITA WASHINGTON,                               No.    18-56514

                Plaintiff-Appellant,            D.C. No. 2:18-cv-07689-PSG-GJS

 v.
                                                MEMORANDUM*
ABECASSIS MANAGEMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Anita Washington appeals pro se from the district court’s order denying

reconsideration of the district court’s order dismissing Washington’s 42 U.S.C.

§ 1983 action alleging due process and equal protection violations arising out of

her eviction from her apartment. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Washington’s

motion for reconsideration because Washington failed to establish any basis for

such relief. See id. at 1262-63 (setting forth grounds for reconsideration under

Fed. R. Civ. P. 59(e) and 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                    18-56514